DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 12/29/22. By virtue of this amendment, claim 1 is cancelled and claims 2-16 are newly added, thus, claims 2-16 are currently presented in the instant application.
Claim Objections
Claim 3 is objected to because of the following informalities:
Regarding claim 3, lines 1-3, should be change to “ having a U shape or rectangle shape?”. See figure 2 of Applicant and the light diffuser (348).
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 11-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Hayashi et al (US 2011/0134346).
Regarding claim 2, Hayashi et al capable of performing that, a light diffusion system, comprising: a light-pipe structure having a length(see figure 2), an upper surface(17) and a lower surface (18) forming an angle with the upper surface such that the light-pipe structure tapers from a relatively thicker central portion to relatively thinner terminal portions at each end of the length; a light diffuser (15a, 19a) having a first portion (upside or top side) and a second portion(down side or bottom side) optically coupled to and disposed orthogonal to the first portion; wherein the first portion of the light diffuser disposed proximate the upper surface of the light-pipe structure such that, in operation, at least a portion of the light(the cold cathode tubes 17, paragraph [0037]) conveyed by the light pipe structure exits radially outward from the second portion of the light diffuser(15a). Paragraphs [0033-0038].
Regarding claim 3, Hayashi et al disclose wherein the light diffuser comprises a light diffuser in which the first portion and the second portion optically couple to provide a light diffuser (15a or 19a) having a “rectangle ”’-shaped transverse cross-section.
Regarding claim 4, Hayashi et al capable of performing (paragraph [0105] for the positioning protrusions are provided on the main bodies and the positioning holes (or the positioning recesses) are provided in the chassis as the positioning structures), the light-pipe structure further comprising: a first recess formed in the lower surface of the central portion of the light-pipe structure, the first recess to accept at least a partial insertion of a light source, the first recess to provide a plurality of lens surfaces through which light from the light source may enter the light-pipe structure.
Regarding claim 5, Hayashi et al capable of performing (paragraph [0105] for the positioning protrusions are provided on the main bodies and the positioning holes (or the positioning recesses) are provided in the chassis as the positioning structures), the light-pipe structure further comprising: a second recess formed in the upper surface of the central portion of the light-pipe structure, opposite the first recess, the second recess to provide a plurality of reflective surfaces to reflect at least a portion of the light from the light source into the light-pipe structure.
Regarding claim 6, Hayashi et al disclose in figure 2, further comprising: a diffuser sheet(19b) disposed between the light diffuser (15) and the light-pipe structure(21).
Regarding claim 7, Hayashi et al capable of performing that, wherein the diffuser sheet (19a) comprises a diffuser sheet that includes one or more fade patterns.


Regarding claim 11, Hayashi et al capable of performing that, a light diffusion method, comprising: disposing a light diffuser (15a, 19a as shown in figure 2) having a first portion and a second portion optically coupled to and disposed orthogonal to the first portion proximate a light-pipe structure (21)having a length, an upper surface and a lower surface forming an angle with the upper surface such that the light- pipe structure (21) tapers from a relatively thicker central portion to relatively thinner terminal portions at each end of the length; wherein the first portion of the light diffuser(15a, 19a) is disposed proximate the upper surface of the light-pipe structure(21) such that, in operation, at least a portion of the light conveyed by the light pipe structure exits radially outward from the second portion of the light diffuser. Paragraphs [0033-0038].
Regarding claim 12, Hayashi et al capable of performing that, paragraph [0105] for the positioning protrusions are provided on the main bodies and the positioning holes (or the positioning recesses) are provided in the chassis as the positioning structures),further comprising: disposing a light source at least partially in a first recess formed in the lower surface of the central portion of the light-pipe structure, the first recess to accept at least a partial insertion of a light source, the first recess to provide a plurality of lens surfaces through which light from the light source may enter the light-pipe structure.
Regarding claim 13 Hayashi et al disclose further comprising: disposing a diffuser sheet (19b) between the light diffuser (15a) and the light-pipe structure (21). Figure 2.
Regarding claim 14, Hayashi et al capable of performing that, wherein disposing the diffuser sheet(19b) between the light diffuser (15a) and the light-pipe structure(21) further comprises: disposing a diffuser sheet that includes one or more fade patterns between the light diffuser and the light-pipe structure.


Regarding claim 16, Hayashi et al capable of performing that, further comprising: disposing at least a portion of the second portion of the light diffuser (15a) between an upper housing portion and a lower housing portion such that at least a portion of the second portion of the light diffuser forms at least a portion of an external surface of a housing formed by affixing the upper housing portion to the lower housing portion. Figure 2.
Allowable Subject Matter
Claims 8-10 and 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the claims 8-10 and 15 into independent claims 2 and 11.
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844